The grass and fruits growing upon lands belonging to an intestate, at the time of his decease, are not assets belonging to the administrator, but descend with the land to the heir.
The widow, having received the fruits and grass which *12were growing on her husband’s lands at the time of his decease, was held accountable to the heir for their full value, and could not retain one-third, on the ground that she was entitled to dower in the lands, dower not having been assigned.
At the time of the death of the intestate, his household consisted of his wife, his mother, a more distant relative, a housekeeper and several servants. Held, that he left a family within the meaning of sec. 9, art. 1, title 3, chap. 6, part 2, of the Rev. Statutes.
The appraisers, under sec. 2, chap. 157, of the Laws of 1842, may set off to the widow such articles of furniture or other personal property as they think proper, not exceeding in value $150.